—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered December 6, 1996, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree (two counts) and assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, 7V2 to 15 years, 7V2 to 15 years and 3V2 to 7 years, respectively, unanimously affirmed.
By failing to make timely and specific objections, defendant failed to preserve his present challenges to the People’s summation and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments generally constituted fair comment on the evidence in response to the defense summation, which centered mainly on the victim’s credibility, and that there was no obdurate pattern of inflammatory remarks warranting reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; *241People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
The trial court properly exercised its discretion in rejecting defendant’s request for a missing witness charge as to two police officers, neither of whom witnessed the incident, since defendant’s claim that the missing officers would have provided material non-cumulative testimony rests on speculation (see, People v Macana, 84 NY2d 173, 180). Concur — Ellerin, P. J., Mazzarelli, Rubin, Andrias and Buckley, JJ.